266 F.2d 27
Hubert TYRILL, Plaintiff-Appellant,v.ALCOA STEAMSHIP COMPANY, Inc., Defendant-Appellee.
No. 237, Docket 25467.
United States Court of Appeals Second Circuit.
Argued April 6, 1959.Decided April 28, 1959.

Morris Hirschhorn, New York City, for plaintiff-appellant.
Francis X. Byrn, New York City (Haight, Gardner, Poor & Havens, and J. Ward O'Neill, New York City, on the brief), for defendant-appellee.
Before HINCKS, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
The denial of an injunction constitutes an appealable order.  28 U.S.C.A. 1292(a)(1).  We think the lucid and wellreasoned opinion of Judge Ryan, D.C.S.D.N.Y., 172 F. Supp. 363, is a complete answer to the plaintiff's contentions here.


2
The order is affirmed.